PER CURIAM.
The final judgment of conviction and sentence under review is reversed and the cause is remanded to the trial court with directions to order a new trial upon a holding that: (a) the trial court committed reversible error when it responded ex parte to a jury request, made after the jury had begun its deliberations, by sending to the jury certain photographs introduced in evidence by the defendant without the prosecuting attorney, the defendant, and the defendant’s counsel being present in court prior thereto with an opportunity to participate in the discussion of the action to be taken on the jury’s request, Ivory v. State, 351 So.2d 26 (Fla.1977), and (b) the trial court committed reversible error in refusing to instruct the jury, upon the defendant’s request, on the maximum and minimum penalties which could be imposed with reference to the crimes for which the defendant was charged as required by Fla.R. Crim.P. 3.390(a). Tascano v. State (Fla.1980) (case no. 55,394, opinion filed June 5, 1980).
Reversed and remanded.